 

 

Case 3:19-cv/05205-JBA Document 29 Filed 10IZAU'S Page 1 of 2

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT

 

JACKSON NATIONAL LIFE
INSURANCE COMPANY,

Plaintiff,  : Civil Action No.:  3:19-cv-01205-JBA
Vv. ;
EMELIN PAGAN, MAYRA OSORIO
A/K/A MAYRA LOZADA, TARA
OSORIO, and NATALIE OSORIO.

Defendants. - OCTOBER 23, 2019

 

MOTION TO WITHDRAW APPEARANCE

The undersigned counsel, pursuant to D. Conn. L. Civ. R. 7(e), requests that she
be permitted to withdraw as counsel for the Defendants Tara Osorio and Natalie
Osorio. In support of this motion, undersigned represents that there is good cause for
the instant motion in that there has been an irreparable breakdown in the attorney-client
relationship.

WHEREFORE, for the reason set forth above, counsel respectfully moves this

 
 

 

Case 3:19-cv-04205-JBA Document 29 Filed 10/24N9 Page 2 of 2

Court to grant this Motion to Withdraw as counsel for the Defendants, Tara Osorio and

Respectfully ubmitted
IN
\
By (

Amy J.‘dlofowitz

LAW OFFICES OF AMY J. HOROWITZ, LLC
10 North Main Street, Suite 318

West Hartford, CT 06107

Telephone: (860) 549-5402

Fax: (860) 522-4261

Fed. Bar No. ct07600
ahorowitz@hsandt.com

Natalie Osorio.

CERTIFICATION

| hereby certify that on the 23° day of October, 2019, a copy of the foregoing
Motion was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent to all parties by operation of the Court's
electronic filing system or by mail to anyone unable to accept filing as indicated on the
Notice of Electronic filing. Parties may access this filing through the Court's CM/ECF

System. ee 2

 

Amy J. Horowitz

 
